     Case 1:17-cv-01610-NONE-JLT Document 71 Filed 02/23/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   DAVID LEE BROCK,                               CASE NO. 1:17-cv-01610-NONE JLT (PC)
12                    Plaintiff,                    ORDER AFTER NOTICE OF
                                                    SETTLEMENT
13         v.
14   TUOLUMNE COUNTY SHERIFF’S
     OFFICE, et al.,
15
                      Defendants.
16

17          The defense attorney has notified the Court that the matter has settled the matter and
18   indicated the parties will seek dismissal of the action soon. Thus, the Court ORDERS:
19          1.     The stipulation to dismiss the action SHALL be filed no later than April 2, 2021;
20          2.     All pending dates, conferences and hearings are VACATED.
21   The parties are advised that failure to comply with this order may result in the Court
22   imposing sanctions, including the dismissal of the action.

23

24   IT IS SO ORDERED.

25      Dated:    February 23, 2021                           /s/ Jennifer L. Thurston
26                                                     UNITED STATES MAGISTRATE JUDGE

27

28
